                      Case 1:21-mj-02057-MBB Document 1 Filed 02/05/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                       )
                             v.                                  )
               Juan Gabriel Bautista Vargas
                                                                 )      Case No.
                                                                 )                 21-MJ-2057-MBB
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                February 4, 2021              in the county of                Suffolk         in the
                       District of       Massachusetts       , the defendant(s) violated:

            Code Section                                                   Offense Description
21U.S.C.§§841(a)(1)&(b)(1)               Possession with intent to distribute 400 or more grams of fentanyl
(A)(vi)




         This criminal complaint is based on these facts:
See attached affidavit of DEA Special Agent Adalberto Garcia




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                  Adalberto Garcia, DEA Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             02/05/2021
                                                                                               Judge’s signature

City and state:                   Boston, Massachusetts                     Hon. Marianne B. Bowler, U.S. Magistrate Judge
                                                                                             Printed name and title
